      Case 2:17-cv-02452-DDC-TJJ Document 51 Filed 12/17/20 Page 1 of 1




               United States District Court
     -------------------------- DISTRICT OF KANSAS----------------------------

SANOFI-AVENTIS US, LLC,

                    Plaintiff,

v.                                                Case No. 17-2452-DDC-TJJ

MYLAN, INC. AND
MYLAN SPECIALTY, LP,

                    Defendants.



                       JUDGMENT IN A CIVIL CASE
☐     Jury Verdict. This action came before the Court for a jury trial. The issues have been
      tried and the jury has rendered its verdict.

☒     Decision by the Court. This action came before the Court. The issues have been
      considered and a decision has been rendered.


Plaintiff Sanofi-Aventis US, LLC recovers nothing on its claims against defendants Mylan,
Inc. and Mylan Specialty, LP, and judgment is entered on the merits against its claims
consistent with the Memorandum and Order (Doc. 2254 - filed in 17-md-2785) filed on
December 17, 2020.

Also, counterclaim plaintiff Mylan Specialty, LP recovers nothing on its counterclaims
against counterclaim defendant Sanofi-Aventis US, LLC, and judgment is entered on the
merits against its counterclaims consistent with the Memorandum and Order (Doc. 2254 -
filed in 17-md-2785) filed on December 17, 2020.


____12/17/2020                                    TIMOTHY M. O’BRIEN
    Date                                          CLERK OF THE DISTRICT COURT

                                                  by: __s/ Megan Garrett_____________
                                                         Deputy Clerk
